Opinion issued January 23, 2014




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00018-CR
                            ———————————
                IN RE WILLIAM SOLOMON LEWIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On January 3, 2014, the relator, William Solomon Lewis, filed a petition for

writ of mandamus, seeking to compel the trial court to rule on relator’s “motion for

return of the defendant’s seized property.”1

      We deny the petition for writ of mandamus.2



1
      The underlying case is State v. William Solomon Lewis, No. 1261666, in the 184th
      District Court of Harris County Texas, the Honorable Jan Krocker presiding.
                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Relator’s petition for writ of mandamus is procedurally defective. See TEX. R.
      APP. 9.5 (requiring that document filed with Court must be served on all parties
      and that certificate of service contain date, manner of service, name and address of
      each person served, and, if person served is party’s attorney, the name of party
      represented by that attorney); TEX. R. APP. P. 52.3(j) (requiring person filing
      petition to certify that every factual statement in petition is supported by
      competent evidence included in appendix or record); TEX. R. APP. P. 52.3(k)
      (requiring that petition include appendix containing certified or sworn copy of any
      document showing matter complained of); TEX. R. APP. P. 52.7 (requiring relator
      to file record with the petition containing certified or sworn copy of every
      document that is material to relator’s claim).
                                           2